Citation Nr: 1812683	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-34 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Decision Review Officer in April 2014, and in August 2017, he testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  The claims file includes transcripts of both proceedings.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's obstructive sleep apnea manifested during, or is otherwise etiologically related to, his active military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for his obstructive sleep apnea disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must generally show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

In the instant case, the Veteran contends that he is entitled to service connection for sleep apnea.  As reflected in his August 2017 Board hearing testimony, the Veteran detailed that he first began to develop symptoms consistent with sleep apnea in the mid-1990s when he was in the military.  He reported that he was constantly tired at work and that his ex-wife told him that he snored and would stop breathing and/or gasp for air during the night.  During these instances, his ex-wife would have to shake him to wake up him up.  His current spouse has reported a continuation of these symptoms.  He maintained that he did not seek medical care for his symptoms during service because he thought it was "ridiculous" to report to sick bay for snoring and rarely sought medical attention unless it was "really important" to do so.  He was prompted to seek treatment for his symptoms in 2008 because while he was working at the Army residence center, fellow co-workers noticed that he would frequently fall asleep during breaks and suggested that he get checked for sleep apnea.  This was the first time he became aware that sleep apnea was a condition.  

The Veteran's service treatment records reveal no treatment for, or diagnoses of, obstructive sleep apnea.  Reports of medical examination dated in February 1981, October 1985, May 1989, and May 2001 include no notations regarding sleep apnea or any related symptoms.  

In a May 2010 letter, Dr. Q, the Veteran's treating provider, wrote that the Veteran had been diagnosed with sleep apnea though a September 2008 sleep study after complaining of loud snoring and shortness of breath at night for ten years.  According to Dr. Q, if the Veteran was on active duty during the time that he had these symptoms, they could be related to his present diagnosis of sleep apnea.  In another letter from May 2010, respiratory therapist Dr. C wrote that the Veteran's present diagnosis of sleep apnea was untreated and existed prior to his 2008 polysomnography study and diagnosis of obstructive sleep apnea.  

In a December 2010 statement, the Veteran's spouse wrote that she and the Veteran had been married since 1998 and that ever since she met him, he would snore loudly during the night.  On occasion, he would stop breathing and suddenly gasp for air.  Additionally, he has always been extremely tired during daytime hours.  

According to a May 2014 VA examination report, a diagnosis of sleep apnea was not warranted because there was no evidence of a diagnosis of sleep apnea confirmed by sleep study.  As such, the examiner did not give an etiology opinion.  

Dr. Q submitted another letter in October 2017.  He reiterated that in September 2008, the Veteran had been complaining of symptoms of loud snoring and shortness of breath at night for ten years.  The Veteran underwent a sleep study later that month and was given a diagnosis of sleep apnea and was provided with a CPAP machine.  According to Dr. Q, the Veteran's sleep apnea was more likely than not present during the Veteran's active military service.  

Given the Veteran's diagnosis of obstructive sleep apnea confirmed by sleep study, the first Shedden element of a current disability is met.  E.g., Shedden, 381 F.3d at 1167.  While the Board acknowledges that the May 2014 VA examiner opined that a diagnosis of sleep apnea was not warranted, the Board affords limited probative value to this examination report.  Crucially, despite the Veteran's confirmed diagnosis of obstructive sleep apnea by sleep study in September 2008, the examiner maintained that a diagnosis of sleep apnea was not warranted because there was no evidence of a diagnosis of sleep apnea confirmed by sleep study.  Because the examiner failed to consider pertinent medical evidence, his opinion regarding the Veteran's diagnosis is inadequate and is outweighed by other, more probative evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, when affording the Veteran the benefit-of-the-doubt, the record supports a finding that his obstructive sleep apnea manifested during active military service, particularly when relying on the medical opinions from Dr. Q.  As reflected above, in rendering his opinions, Dr. Q considered the Veteran's lay reports of loud snoring and shortness of breath for ten years prior to his September 2008 diagnosis of sleep apnea.  These symptoms appeared to be related to his present diagnosis of sleep apnea, and therefore, it was more likely than not that the Veteran's sleep apnea began during the Veteran's active military service.  Given Dr. Q's understanding of the Veteran's disability as his long-time physician, in addition to the fact that his opinions reflect a review of pertinent medical records, the Veteran's contentions, and his clinical expertise, the Board finds Dr. Q's opinions to be both fully-informed and reliable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008).  Moreover, Dr. Q's opinions are bolstered by the letter from Dr. C, which provided that the Veteran's obstructive sleep apnea pre-existed his September 2008 diagnosis, and the competent and credible statements from the Veteran and his spouse describing relevant symptoms since at least 1998.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As the evidence of record is at least in relative equipoise, the benefit-of-the-doubt rule applies, and service connection for the Veteran's obstructive sleep apnea is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.  


ORDER

Service connection for obstructive sleep apnea is granted.  




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


